
	
		I
		112th CONGRESS
		1st Session
		H. R. 3717
		IN THE HOUSE OF REPRESENTATIVES
		
			December 16, 2011
			Mr. Israel (for
			 himself, Ms. DeLauro,
			 Mr. Bishop of New York,
			 Mr. Ackerman,
			 Mr. Himes,
			 Mr. Murphy of Connecticut,
			 Mr. Courtney,
			 Mr. Larson of Connecticut,
			 Mr. Crowley,
			 Mrs. McCarthy of New York,
			 Mr. Engel,
			 Mr. King of New York, and
			 Mr. Serrano) introduced the following
			 bill; which was referred to the Committee
			 on Transportation and Infrastructure, and in addition to the
			 Committee on Natural
			 Resources, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend and reauthorize certain provisions relating to
		  Long Island Sound restoration and stewardship.
	
	
		1.Short titleThis Act may be cited as the
			 Long Island Sound Restoration and
			 Stewardship Act.
		2.Amendments
			(a)Long Island
			 Sound restoration programSection 119 of the Federal Water
			 Pollution Control Act (33 U.S.C. 1269) is amended—
				(1)in subsection (b),
			 by striking the subsection designation and heading and all that follows through
			 The Office shall and inserting the following:
					
						(b)Office
							(1)EstablishmentThe
				Administrator shall—
								(A)continue to carry
				out the conference study; and
								(B)establish an
				office, to be located on or near Long Island Sound.
								(2)Administration
				and staffingThe Office
				shall
							;
				(2)in subsection
			 (c)—
					(A)in the matter
			 preceding paragraph (1), by striking Management Conference of the Long
			 Island Sound Study and inserting conference
			 study;
					(B)in paragraph
			 (2)—
						(i)in
			 each of subparagraphs (A) through (G), by striking the commas at the end of the
			 subparagraphs and inserting semicolons;
						(ii)in
			 subparagraph (H), by striking , and and inserting a
			 semicolon;
						(iii)in
			 subparagraph (I), by striking the period at the end and inserting a semicolon;
			 and
						(iv)by
			 adding at the end the following:
							
								(J)the impacts of changing temperatures and
				sea levels on the Long Island Sound watershed, including—
									(i)the identification
				and assessment of vulnerabilities in the watershed;
									(ii)the development
				and implementation of adaptation strategies to reduce those vulnerabilities;
				and
									(iii)the
				identification and assessment of the impacts of sea level rise on water
				quality, habitat, and infrastructure in Long Island Sound; and
									(K)planning
				initiatives for Long Island Sound that identify the areas that are most
				suitable for various types or classes of activities in order to reduce
				conflicts among uses, reduce environmental impacts, facilitate compatible uses,
				or preserve critical ecosystem services to meet economic, environmental,
				security, or social
				objectives;
								;
						(C)by striking
			 paragraph (4) and inserting the following:
						
							(4)develop and
				implement strategies to increase public education and awareness with respect to
				the ecological health and water quality conditions of Long Island
				Sound;
							;
					(D)in paragraph (5),
			 by inserting study after conference;
					(E)in paragraph
			 (6)—
						(i)by
			 inserting (including on the Internet) after the
			 public; and
						(ii)by
			 inserting study after conference; and
						(F)by striking
			 paragraph (7) and inserting the following:
						
							(7)monitor the
				progress made toward meeting the identified goals, actions, and schedules of
				the Comprehensive Conservation and Management Plan, including through the
				implementation and support of a monitoring system for the ecological health and
				water quality conditions of Long Island Sound;
				and
							;
					(3)in subsection
			 (d)(3), in the second sentence, by striking 50 per centum and
			 inserting 60 percent;
				(4)by redesignating
			 subsection (f) as subsection (i); and
				(5)by inserting after
			 subsection (e) the following:
					
						(f)Report
							(1)In
				generalNot later than 2 years after the date of enactment of the
				Long Island Sound Restoration and Stewardship
				Act, and biennially thereafter, the Director of the Office, in
				consultation with the Governor of each Long Island Sound State, shall submit to
				Congress a report that—
								(A)summarizes and
				assesses the progress made by the Office and the Long Island Sound States in
				implementing the Long Island Sound Comprehensive Conservation and Management
				Plan, including an assessment of the progress made toward meeting the
				performance goals and milestones contained in the Plan;
								(B)assesses the key
				ecological attributes that reflect the health of the ecosystem of the Long
				Island Sound watershed;
								(C)describes any
				substantive modifications to the Long Island Sound Comprehensive Conservation
				and Management Plan made during the 2-year period preceding the date of
				submission of the report;
								(D)provides specific
				recommendations to improve progress in restoring and protecting the Long Island
				Sound watershed, including, as appropriate, proposed modifications to the Long
				Island Sound Comprehensive Conservation and Management Plan;
								(E)identifies
				priority actions for implementation of the Long Island Sound Comprehensive
				Conservation and Management Plan for the 2-year period following the date of
				submission of the report; and
								(F)describes the
				means by which Federal funding and actions will be coordinated with the actions
				of the Long Island Sound States and other entities.
								(2)Public
				availabilityThe Administrator shall make the report described in
				paragraph (1) available to the public, including on the Internet.
							(g)Annual budget
				planThe President shall submit, together with the annual budget
				of the United States Government submitted under section 1105(a) of title 31,
				United States Code, information regarding each Federal department and agency
				involved in the protection and restoration of the Long Island Sound watershed,
				including—
							(1)an interagency
				crosscut budget that displays for each department and agency—
								(A)the amount
				obligated during the preceding fiscal year for protection and restoration
				projects and studies relating to the watershed;
								(B)the estimated
				budget for the current fiscal year for protection and restoration projects and
				studies relating to the watershed; and
								(C)the proposed
				budget for succeeding fiscal years for protection and restoration projects and
				studies relating to the watershed; and
								(2)a summary of any
				proposed modifications to the Long Island Sound Comprehensive Conservation and
				Management Plan for the following fiscal year.
							(h)Federal
				entities
							(1)CoordinationThe
				Administrator shall coordinate the actions of all Federal departments and
				agencies that impact water quality in the Long Island Sound watershed in order
				to improve the water quality and living resources of the watershed.
							(2)MethodsIn
				carrying out this section, the Administrator, acting through the Director of
				the Office, may—
								(A)enter into
				interagency agreements; and
								(B)make
				intergovernmental personnel appointments.
								(3)Federal
				participation in watershed planningA Federal department or
				agency that owns or occupies real property, or carries out activities, within
				the Long Island Sound watershed shall participate in regional and subwatershed
				planning, protection, and restoration activities with respect to the
				watershed.
							(4)Consistency with
				comprehensive conservation and management planTo the maximum
				extent practicable, the head of each Federal department and agency that owns or
				occupies real property, or carries out activities, within the Long Island Sound
				watershed shall ensure that the property and all activities carried out by the
				department or agency are consistent with the Long Island Sound Comprehensive
				Conservation and Management Plan (including any related subsequent agreements
				and
				plans).
							.
				(b)Long Island
			 Sound stewardship program
				(1)Long Island
			 Sound Stewardship Advisory CommitteeSection 8 of the Long Island
			 Sound Stewardship Act of 2006 (33 U.S.C. 1269 note; Public Law 109–359) is
			 amended—
					(A)in subsection (g),
			 by striking 2011 and inserting 2015; and
					(B)by adding at the
			 end the following:
						
							(h)Nonapplicability
				of FACAThe Federal Advisory
				Committee Act (5 U.S.C. App.) shall not apply to—
								(1)the Advisory Committee; or
								(2)any board, committee, or other group
				established under this
				Act.
								.
					(2)ReportsSection
			 9(b)(1) of the Long Island Sound Stewardship Act of 2006 (33 U.S.C. 1269 note;
			 Public Law 109–359) is amended in the matter preceding subparagraph (A) by
			 striking 2011 and inserting 2015.
				(3)AuthorizationSection
			 11 of the Long Island Sound Stewardship Act of 2006 (33 U.S.C. 1269 note;
			 Public Law 109–359) is amended—
					(A)by striking
			 subsection (a);
					(B)by redesignating
			 subsections (b) through (d) as subsections (a) through (c), respectively;
			 and
					(C)in subsection (a)
			 (as so redesignated), by striking under this section each and
			 inserting to carry out this Act for a.
					(4)Effective
			 dateThe amendments made by this subsection take effect on
			 October 1, 2011.
				3.Reauthorization
			(a)In
			 generalThere are authorized
			 to be appropriated to the Administrator of the Environmental Protection Agency
			 such sums as are necessary for each of fiscal years 2012 through 2015 for the
			 implementation of—
				(1)section 119 of the Federal Water Pollution
			 Control Act (33 U.S.C. 1269), other than subsection (d) of that section;
			 and
				(2)the Long Island Sound Stewardship Act of
			 2006 (33 U.S.C. 1269 note; Public Law 109–359).
				(b)Long Island
			 Sound grantsThere is authorized to be appropriated to the
			 Administrator of the Environmental Protection Agency to carry out subsection
			 (d) of section 119 of the Federal Water Pollution Control Act (33 U.S.C. 1269)
			 $40,000,000 for each of fiscal years 2012 through 2015.
			(c)Long Island
			 Sound stewardship grantsThere is authorized to be appropriated
			 to the Administrator of the Environmental Protection Agency to carry out the
			 Long Island Sound Stewardship Act of 2006 (33 U.S.C. 1269 note; Public Law
			 109–359) $25,000,000 for each of fiscal years 2012 through 2015.
			
